          Case 2:19-cv-00174-CCW Document 51 Filed 12/29/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA
 ROBERT J. TURCO,                                       )
                                                        )
                                                        )    2:19-CV-00174-CCW
                 Plaintiff,                             )
                                                        )
         vs.                                            )
                                                        )
 ZAMBELLI FIREWORKS                                     )
 MANUFACTURING CO.,                                     )
                                                        )
                                                        )
                 Defendant.



                              AMENDED FINAL PRETRIAL ORDER


        AND NOW, this 29th day of December, 2020, and light of the parties’ Consent Motion to

Extend Time, ECF No. 50, the Court HEREBY ORDERS as follows:

                                         Final Pretrial Orders

        1.      Jury Selection and Trial. On October 30, 2020, Chief Judge Hornak entered an

administrative order that delays all jury trials through February 8, 2021. The pretrial conference,

jury selection and trial in this case will be set by further Order. It is the Court’s intention to have

this case fully prepared for trial, such that it can be set for trial at the earliest date and time available

following resumption of civil jury trials.

        2.      Pretrial Conference. A final pretrial conference will be set by further Order.

        3.      Exchange of Witness Lists and Exhibits.

                a.       The witnesses identified in the parties’ Pretrial Narrative Statements shall

        constitute the list of witnesses permitted to be called, other than for purely impeachment
         Case 2:19-cv-00174-CCW Document 51 Filed 12/29/20 Page 2 of 6




       purposes. To the extent that any party seeks to amend its witness list, an appropriate motion

       shall be filed by December 15, 2020.

               b.        On or before February 4, 2021, counsel shall file on CM/ECF a Joint

       Exhibit List Chart (with columns) setting forth all plaintiff and defendant trial exhibits, by

       exhibit number, date, author, type of document, objection as to authenticity (if any) with

       response, and objection as to admissibility with response. The parties must meet and confer

       in a meaningful way to resolve any objections prior to submitting the Joint Exhibit List

       Chart. The exhibits themselves should not be filed on CM/ECF. Rather, an electronic

       copy         of    all    exhibits       shall   be     emailed      to      chambers       at

       Wiegand_Chambers@pawd.uscourts.gov or hand-delivered to chambers on a thumb drive,

       at the time the Exhibit List is filed.

               c.        Counsel will be jointly responsible for preparing and providing a Jurors’

       Exhibit Binder at the close of trial.

               d.        Voluminous data must be presented by summary exhibits pursuant to Fed.

       R. Evid. 1006, and voluminous exhibits shall be redacted to eliminate irrelevant material

       (which shall remain available for examination by opposing counsel).             If copies of

       documents are offered, the originals shall be available for examination, unless waived by

       stipulation.

       4.      Designation of Discovery Excerpts to be Offered at Trial.              On or before

February 4, 2021, the parties shall submit a designation of excerpts from depositions,

interrogatory answers, and responses to requests for admission to be offered at trial (other than for

impeachment). Objections to the admissibility of any portion of a designation shall be set forth in

a motion in limine.
          Case 2:19-cv-00174-CCW Document 51 Filed 12/29/20 Page 3 of 6




        5.      Motions. On or before February 4, 2021, the parties shall file all Daubert motions

and motions in limine, including motions under Fed. R. Evid. 104(a) and motions to limit or sever

issues, together with proposed orders and supporting briefs. Responses shall be filed on or before

February 18, 2021. Briefs supporting or opposing such motions are limited to five pages. Prior

to filing any motion, the moving party must meet and confer with the non-moving party in a good-

faith effort to resolve the dispute, and if the dispute is not resolved, file a certificate of conferral in

compliance with Local Rule 16.1.C.4. A hearing date on any Daubert motion may be ordered

separately should such a motion be filed.

        6.      Proposed Jury Instructions. Counsel shall meet to agree on a joint verdict slip

and a joint set of proposed substantive jury instructions regarding Plaintiff’s claims and their

elements, any defenses and their elements, and any evidentiary or other matters particular or unique

to this case. Included in these instructions should be a single one or two paragraph joint instruction,

which describes the facts of the case and the law in a high-level summary fashion. This instruction

will be given to the jury before openings. After conferring, and on or before February 18, 2021,

counsel shall file one combined set of proposed instructions, and email the instructions in Word

format to Wiegand_Chambers@pawd.uscourts.gov.                The combined set of instructions shall

include both the agreed-upon instructions and the instructions to which the parties have not agreed.

Each agreed-upon instruction shall include the following statement at the bottom of each

instruction: “This proposed instruction is agreed-upon by the parties.” Each instruction to which

the parties have not agreed, shall state which party is advancing it, along with the legal authority

relied upon by each party in support of and in opposition to each such instruction. Proposed

instructions by different parties shall be grouped together.
         Case 2:19-cv-00174-CCW Document 51 Filed 12/29/20 Page 4 of 6




       The Court generally rules on party-proposed jury instructions at or before the Final Pretrial

Conference.

       7.      Proposed Verdict Slip. A joint proposed verdict slip shall be filed on or before

February 18, 2021. If the parties, after conferring in good faith, cannot agree on a joint verdict

slip, the parties shall submit their respective proposed verdict slips on or before February 18,

2021. As with proposed jury instructions, the Court generally rules on the verdict slip at or before

the Final Pretrial Conference.

       8.      Proposed Voir Dire. Counsel may be permitted to supplement the standard

questions, provided that the proposed supplemental voir dire questions are filed with the Court on

or before February 18, 2021.

       9.      Joint Stipulations. The parties shall file joint stipulations on or before February

18, 2021. All possible stipulations shall be made as to: (i) facts; (ii) issues to be decided; (iii)

the authenticity and admissibility of exhibits; (iv) expert qualifications and reports; (v) deposition

testimony to be read into the record; (vi) a brief statement of the claims and defenses to be read

to the jury during voir dire and to introduce the trial; and (vii) exhibits or other demonstratives to

be used in opening statements.

                                          Trial Procedure

       11.     Hours. Unless otherwise ordered, court will be in trial session Monday through

Friday, 9:00 a.m. to 4:30 pm, with appropriate breaks.

       12.     Exhibits. Because counsel will have previously marked and exchanged all exhibits

and provided a copy to the Court, it will not be necessary during the trial to show exhibits to

opposing counsel before using them.
         Case 2:19-cv-00174-CCW Document 51 Filed 12/29/20 Page 5 of 6




        13.     Opening and Closing Statements. The Court will typically allow up to 30 minutes

for opening and closing statements, depending on the complexity of the case. Counsel may use

exhibits, PowerPoint presentations, or other demonstratives in openings and closings, provided

that they have been provided to opposing counsel beforehand and either agreement was reached

regarding the use of those materials or the Court has ruled on the matter.

        14.     Side Bars. It is important to be considerate of the jurors’ time. Side bars are

disfavored because they waste the jury’s time and unduly extend the length of the trial. Counsel

will meet with the Court at 8:30 a.m. each day (or earlier if necessary to ensure that the trial day

begins on time) to raise any issues that may necessitate a side bar conference. Failure to raise the

issue at that time will generally result in a disposition of the in-court objection in open court.

        In addition, the Court expects that counsel will anticipate evidentiary issues requiring

lengthy argument and will take up such matters out of the jury’s presence. The Court will be

available at 8:30 am each morning to address such issues. It is counsel’s responsibility to notify

other counsel of the need for such a conference at 8:30 am, and all other counsel will be expected

to be present at the appointed time for argument. The Court will not delay the proceedings to

respond to last minute requests for conferences to discuss matters that, in the exercise of reasonable

diligence, could have been heard at the morning conference.

        15.     Witness List: Before the beginning of trial, counsel shall provide opposing counsel

with a complete witness list. In addition, throughout the trial, counsel for each side shall provide

opposing counsel with the actual list of the next day’s witnesses, by 5:00 p.m., in the order that the

witnesses are expected to be called. Counsel shall ensure that that they have adequate witnesses

to fill the allotted time each day.
         Case 2:19-cv-00174-CCW Document 51 Filed 12/29/20 Page 6 of 6




       16.     Note Taking. The jury will be permitted to take notes.

       17.     Jury Questions. All written questions submitted by the jury are supplied to

counsel. Counsel and the Court will meet to discuss and agree on a reply. In most cases, the jury

is then summoned to the Courtroom and the oral reply is provided to them. A written reply is

provided when appropriate.

       18.     Jury Instructions. A copy of the jury instructions will be provided to the jury to

use during its deliberations.

       19.     Jury Access to Exhibits. Generally, the jury will be provided with all admitted

exhibits to use during its deliberations.

       20.     Use of Technology. The parties are required to use trial presentation technology,

courtroom technology, and trial exhibit summaries pursuant to Fed. R. Evid. 1006, to the fullest

extent possible.

       21.     Other Procedures. The parties are directed to the Court’s Chambers Practices and

Procedures, which are available on the Court’s website, for additional pretrial and trial procedures.

       BY THE COURT:



                                              /s/ Christy Criswell Wiegand
                                              CHRISTY CRISWELL WIEGAND
                                              United States District Judge
Cc: All Counsel of Record via ECF
